Exhibit 10.18

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into by and
between Mark Ethier (“Employee”) and HSN, Inc., a Delaware corporation (the
“Company”), and is effective as of December 31, 2008 (the “Effective Date”).

WHEREAS, Employee and the Company previously entered into an Employment
Agreement dated as of December 1, 2004 and a First Amendment to Employment
Agreement on July 9, 2007 between Employee and HSN General Partner LLC
(collectively the “Employment Agreement”); and

WHEREAS, Employee and the Company now wish to amend that Employment Agreement
with this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and the Company have agreed and do hereby agree as follows:

1. Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Employment Agreement.

2. The following section shall be added as Section 7A of the Employment
Agreement:

7A. SECTION 409A OF THE INTERNAL REVENUE CODE. This Agreement is not intended to
constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the rules and regulations issued thereunder (“Section 409A”), except as provided
in Section 1(g) of the Standard Terms and Conditions. It is intended that the
amounts payable under this Agreement and the Company’s and Executive’s exercise
of authority or discretion hereunder shall comply with and avoid the imputation
of any tax, penalty or interest under Section 409A of the Code. This Agreement
shall be construed and interpreted consistent with that intent. In no event
shall the Company be required to pay Employee any “gross up” or other payment
with respect to any taxes or penalties imposed under Section 409A with respect
to any benefit paid to Employee hereunder.

3. Sections 1(d) (e) and (f) of the Standard Terms and Conditions attached to
the Employment Agreement and incorporated therein shall be amended and restated
to read as follows:

 

  (d)

TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE. If
Employee’s employment is terminated by the Company for any reason other than
Employee’s death or Disability or for Cause, then



--------------------------------------------------------------------------------

 

(i) the Company shall pay Employee the Base Salary through the end of the Term
over the course of the then remaining Term; and (ii) the Company shall pay
Employee any Accrued Obligations (as defined in paragraph 1(f) below) in
accordance with the terms of the plans, programs or arrangements under which
such obligations arose. The payment to Employee of the severance benefits
described in this Section 1(d) shall be subject to Employee’s execution and
non-revocation of a general release of the Company and its affiliates in a form
substantially similar to that used for similarly situated executives of the
Company and its affiliates. Such release shall be furnished to Employee as soon
as practical following the termination of employment , and shall be executed and
promptly returned to the Company (and in no event later than 21 days following
Executive’s termination of employment, or such longer period as may be required
by applicable law). All amounts of severance that would otherwise have been paid
to Employee prior to the date upon which the revocation period provided for in
such release shall be paid to Employee in a lump sum, without interest, as soon
as practical after such revocation period expires, but not later than March 15
of the year following the year in which employment is terminated.

 

  (e) MITIGATION; OFFSET. In the event of termination of Employee’s employment
prior to the end of the Term, Employee shall use reasonable best efforts to seek
other employment and to take other reasonable actions to mitigate the amounts
payable under Section 1 hereof. If Employee obtains other employment during the
Term, all future amounts payable by the Company to Employee during the remainder
of the Term shall be offset by the amount earned by Employee from another
employer. For purposes of this Section 1(e), Employee shall have an obligation
to inform the Company regarding Employee’s employment status following
termination and during the period encompassing the Term.

 

  (f) ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations”
shall mean the sum of any compensation previously earned but deferred by
Employee (together with any interest or earnings thereon) under any plan,
program or arrangements of the Company that has not been paid.

4. The following subsection (g) shall be added to Section 1. of the Standard
Terms and Conditions:

 

  (g) SECTION 409A. In order to satisfy the requirements of Section 409A, the
following provisions shall apply:

 

  (i) Each payment to Employee of a portion of the Employee’s Base Salary
following his or termination of employment (a “Severance Payment”) pursuant to
paragraph 1(d) shall be treated as a separate payment for purposes of
Section 409A.

 

  (ii)

The Severance Payments that are considered payments of deferred compensation
subject to 409A (“Section 409A Payments”) shall consist only of those Severance
Payments that are either (A) both (x) paid after March 15 of the

 

2



--------------------------------------------------------------------------------

 

year following the year in which Employee’s employment is terminated and
(y) exceed, on a cumulative basis and including only amounts paid after such
March 15, two times the lesser of the limitation in effect under
Section 410(a)(17) of the Code for the year that includes the termination of
employment (the “Termination Year”) or the Base Salary in effect at the end of
the last year prior to the Termination Year, or, (B) are paid after the end of
the second year following the termination year. For purposes of the limitation
in subparagraph (A)(y), only Severance Payments paid after the total of all
Severance Payments exceed such limitation on a cumulative basis shall be
considered Section 409A Payments (including the portion of the Severance Payment
that causes the total amount of Severance Payments to exceed such limitation).

 

  (iii) No Section 409A Payment shall be accelerated, or otherwise paid to
Employee at any time other than as provided above, and no amount shall be paid
to Employee in lieu of any Section 409A Payment, whether pursuant to an
amendment to this Agreement, any separation agreement, or otherwise, except as
permitted by Section 409A. No Section 409A Payment shall be paid until Employee
has a separation from service as defined in Section 409A or, if the Employee is
a “specified employee” as defined in Section 409A, six (6) months after
Employee’s separation from service.

5. Section 3 of the Standard Terms and Conditions attached to the Employment
Agreement shall be amended and restated to read as follows:

3. TERMINATION OF PRIOR AGREEMENTS. This Agreement constitutes the entire
agreement between the parties and terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement, including but not limited to,
the Employment Agreement between Employee and HSN General Partner LLC with an
effective date of December 1, 2004 and a First Amendment to Employment Agreement
on July 9, 2007. Employee acknowledges and agrees that neither the Company nor
anyone acting on its behalf has made, and is not making, and in executing this
Agreement, the Employee has not relied upon, any representations, promises or
inducements except to the extent the same is expressly set forth in this
Agreement. Employee hereby represents and warrants that by entering into this
Agreement, Employee will not rescind or otherwise breach an employment agreement
with Employee’s current employer prior to the natural expiration date of such
agreement

6. The Employment Agreement is reaffirmed and ratified in all respects, except
as expressly provided herein. In the event of any conflict between the terms or
provisions of this Amendment and the Employment Agreement, then this Amendment
shall prevail in all respects. Otherwise, the provisions of the Employment
Agreement shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer, and Employee has executed and
delivered this Agreement on January     , 2009.

 

HSN, INC By:  

/s/ Lisa Letizio

Lisa Letizio EVP Human Resources

/s/ Mark Ethier

Mark Ethier

 

4